Hooker, J.
(dissenting). Upon the trial of this cause (an action for libel), the circuit judge directed a verdict for the defendant. The plaintiff was candidate for county treasurer, and the following appeared editorially in the defendant’s newspaper:
“poor material for treasurer.
“The circumstances under which the Democrat county ticket was constructed were not such as to inspire great confidence in the nominees of the convention for any positions of official service. They were especially not calculated to bring to the front men fitted for places of the highest responsibility and trust. The purchase of votes was one of the open and notorious features of the convention, and, though the odium of these transactions does not attach to all the nominees, it places those who are not implicated in exceedingly bad company.
“Without reference to any possible share in the more scandalous proceedings of the convention, the outcome was, as might be expected, the nomination of some very unfit candidates. The nominee for county treasurer is one of these. He was given reason to expect two years ago that he would be appointed deputy in the same office. The reason why he was not so appointed was that the treasurer’s bondsmen seriously objected. They did not wish to be held in any way responsible for the public funds, if Mr. Dunneback had any share in the handling of them. If political feeling were left entirely out, it would be accepted by almost every one as a truism that the man who is to have care of public funds to the amount of several hundred thousand dollars a year ought to be one in whom anybody’s bondsmen would have confidence, and who could secure some of the best men in the city upon his own bond. If any private individual should intrust a business of the same amount to a man who was without financial responsibility of his own, and who lacked *79the confidence of other moneyed men, his friends would consider the advisability of having him placed under a guardian. It is safe to say that of the substantial business men who expect to vote the Democrat ticket next Tuesday there is not one who would place a business of $700,000 or $800,000 a year in the hands of Mr. Dunne-back.
‘ ‘ Fortunately, the voters of Wayne county are not driven to that necessity. The opposing candidate for the responsible office of county treasurer, Milton H. Carleton, of Canton, has shown his capacity for affairs by building up a large business of his own, and by accumulating a comfortable fortune. He is financially responsible in his own name for a large amount, and he will have no trouble in securing good bondsmen for any required sum. The position of county treasurer is in intent, if not in practice, a business, and not a political office. We believe the taxpayers of this large and wealthy county have sense enough to see that the incumbent ought to be a practical business man, who has demonstrated his capacity for public affairs by the successful conduct of a large private business.”
The evidence, which is all returned, shows beyond dispute that the plaintiff had on a former occasion been promised the appointment of deputy county treasurer by the county treasurer elect, but was not appointed, and that the reason was that the persons who became the treasurer’s bondsmen refused to sign such bonds if such appointment was made. But it is not so clear that the refusal was through an unwillingness to be held responsible if Dunneback was to handle the funds. Such an inference might be a natural, but not a necessary, one. If, as a matter of fact, it was true that the bondsmen were unwilling to be held responsible if Dunneback was to handle the funds, the truth of the statement would be a complete defense; but if, as a matter of fact, their unwillingness was based on another reason, the inference drawn by defendent may have been wrong, and the assertion a misstatement of fact, none the less actionable because based upon an inference, and, if the natural import of the language was to charge dishonesty, the language was actionable. The article clearly implies a want of confidence, *80and, while the general import may be that of a want of confidence in business ability, care, watchfulness, and the other attributes which are essential to make one a safe custodian of money, the term “want of confidence” is susceptible of application to the question of integrity of character. It therefore becomes a necessity to determine (1) whether the words implied a want of confidence in plaintiff’s honesty; (2) whether the bondsmen actually had such want of confidence. These were questions for the jury under proper instructions. Inasmuch as the court decided them, I think the judgment should be reversed, and a new’trial ordered.